1
2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4
5     LEANDRO LOPEZ TURATIZ,
6                                            Plaintiff,
7            v.                                                 3:19-cv-0002-MMD-CBC
8     LAS VEGAS METROPOLITAN POLICE                             ORDER
      DEPARTMENT, et al.,
9
                                         Defendants.
10
     I.     DISCUSSION
11
12          According to the Nevada Department of Corrections (“NDOC”) inmate database,

13   Plaintiff is no longer incarcerated at the Ely State Prison. On March 13, 2019 and on May
     31, 2019, Plaintiff filed a notice of change of address with the Court (ECF Nos. 3, 4). The
14
15   NDOC inmate database shows that Plaintiff was released from custody on or about March

16   23, 2019. Accordingly, the Court denies the application to proceed in forma pauperis for
     prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court
17
18   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

19   within thirty (30) days from the date of this order or pay the full filing fee of $400.
     II.    CONCLUSION
20
21          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

22   in forma pauperis for prisoners (ECF No. 1) is DENIED as moot.
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
23
24   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

25   document entitled information and instructions for filing an in forma pauperis application.
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
26
27   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for

28   non-prisoners; or (2) pay the full filing fee of $400.
1          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court shall issue a report and recommendation to dismiss this case without prejudice.
3          DATED: August 14, 2019.
4
5                                             _________________________________
                                              UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
